UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-2125



LAWRENCE VERLINE WILDER, SR.,

                                            Plaintiff - Appellant,

          versus


DONNA E. SHALALA, SECRETARY OF HEALTH AND
HUMAN SERVICES; BRUCE VLADECK, Administrator,
Department of Health and Human Services (Wash-
ington) Health Care Financing Administration
(HCFA) (Baltimore); DAVE BARRAIN, Administra-
tor, United States General Services Adminis-
tration; FEDERAL PROTECTIVE SERVICE; STEVE
PELOVITZ, Health Care Financing Administra-
tion; REGINA MCPHILLIPS, Health Care Financing
Administration; ROBERT MOORE, Health Care
Financing Administration; JOE HLADKY, Health
Care    Financing   Administration;    WINSTON
EDWARDS, Health Care Financing Administration;
FRANK JONES, Health Care Financing Administra-
tion; JANICE SIEBERT, Health Care Financing
Administration; PATRICIA WALDRON, Health Care
Financing Administration; MEL GENT, Health
Care Financing Administration; ARNIE KAHN,
Health Care Financing Administration; KERMIT
LEE, Health Care Financing Administration;
GEORGE WILSON, Health Care Financing Adminis-
tration; DAVID ZANARDELLI, Health Care Fi-
nancing Administration; DAVID SMITH, Health
Care Financing Administration; ALAN ZENDELL,
Health Care Financing Administration; ROD-
DERICK   LOCKLEAR,   Health   Care   Financing
Administration; JOANNE HITCHCOCK, Health Care
Financing Administration; MAURICE GRAHAM,
Special Agent, General Services Administra-
tion; RONALD REJA, Special Agent, General
Services Administration,

                                          Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
97-2448-S)


Submitted:   July 2, 1998                 Decided:   July 16, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lawrence Verline Wilder, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals the district court’s order dismissing his

complaint alleging that he was the victim of defamation, harass-

ment, retaliation, denial of promotion, and wrongful termination by

his employer. We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Wilder v. Shalala, No. CA-97-2448-

S (D. Md. Aug. 14, 1997). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                3